409 F.2d 844
Helen WEBER, Appellant,v.Ralph AOKI, Trustee, Appellee.
No. 22770.
United States Court of Appeals Ninth Circuit.
April 23, 1969.

John E. Parks (argued), Honolulu, Hawaii, for appellant.
Hiroshi Sakai (argued), Leslie T. Bennett, Honolulu, Hawaii, for appellee.
Before HAMLEY, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
Our examination of the record convinces us that the district court did not abuse its discretion in confirming the order of the referee in bankruptcy approving the compromise agreement which appellant attacks.  We therefore


2
Affirm.